DETAILED ACTION
This action is in reply to Request for Continued Examination submitted 3 November 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. US 2016/0111762, in view of Vitek US 2003/0067722, in view of Junger et al. US 20170338519.
Regarding Claim 1, Kawakami teaches a battery device comprising: 
a plurality of batteries (1A,1B, fig. 4) configured to be connected to a power generation line; and 
a controller configured to control charging and discharging between the battery according to the temperature of a space in which the battery is positioned, to raise the temperature of the battery (a temperature sensor 80 is fixed to the support plate 20 of each of the battery modules 1A, 1B. The temperature sensor 80 is disposed in the space S of each of the battery modules 1A, 1B and detects the temperature within the space S. The temperature sensor 80 is disposed at a central portion of each of the battery modules 1A, 1B in X direction and at a position adjacent to the second side wall 34. The temperature detected by the temperature sensor 80 is considered as the temperature when driving of the blower 200 is controlled and charging and discharging of the battery pack 100 is controlled, refer to [0079]),
wherein the plurality of batteries are connected in parallel (The battery modules 1A, 1B may be connected in series or in parallel, refer to [0058]).
Kawakami is silent regarding a power generation line connected to an external generator and final terminals of the plurality of batteries connected to the power generation line, a hot-air blower configured to supply hot air to a space in which the plurality of batteries are positioned; and final terminals of the plurality of batteries connected in parallel are connected in parallel to the power generation line and the hot-air blower.
Vitek teaches a power generation line (output lines of 71, fig. 3) connected to an external generator (120VAC or 240VAC input, fig. 3) and final terminals of the plurality of batteries (73, fig. 3) connected to the power generation line, a hot-air blower (77, fig. 3) configured to supply hot air to a space in which the plurality of batteries are positioned (the fan(s) 77 … can blow heated air to heat the enclosure and electronic equipment 75.) and final terminals of the plurality of batteries connected in parallel are connected in parallel to the power generation line and the hot-air blower (see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Vitek with the battery device of Kawakami in order to provide power between the batteries and generator.
The combination of Kawakami and Vitek is silent regarding the plurality of batteries configured to be connected to the power generation line to receive and be charged by power from the external generator via the power generation line based on a voltage of the plurality of batteries.
Junger teaches the plurality of batteries (48, fig. 5A 60, fig. 6) configured to be connected to the power generation line (via 72 and 74, fig. 6) to receive and be charged by power from the external generator via the power generation line based on a voltage of the plurality of batteries (the power controller 70 monitors the state of one or more battery modules 40, battery sections 48 and/or battery packs 12 and sends signals to the switches 73 of the switching network 72 to electrically connect the bi-directional DC/DC converter 74 to one or more battery modules 40, battery sections 48, and/or battery packs 12, if one or more measurements related to the battery modules 40, battery sections 48 and/or battery packs 12 are outside of the control range. Connection of the bi-directional DC/DC converter 74 to the one or more battery modules 40, battery sections 48 and/or battery packs 12, may be responsive to a measurement obtained by the power controller 70 (e.g., voltage, current, temperature, etc.). By replacing and/or supplementing the power for a variety of battery sections 48 (e.g., at distinct instants of time as the operational characteristics of such battery sections 48 are outside of the control range) in the battery system 60, the bi-directional DC/DC converter 74 assists in maintaining uniformity in the operational characteristics among the battery sections 48, refer to [0069], [0074], {0078], and [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Junger with the battery device of the combination of Kawakami and Vitek in order to provide power between the batteries and generator.
Regarding Claim 7, Kawakami teaches a method for controlling the temperature of a battery comprising: 
providing a plurality of batteries (1A,1B, fig. 4) configured to be connected to a power generation line; and 
measuring the temperature of a space in which the battery is positioned ; and controlling charging and discharging between the battery according to the measured temperature so as to raise the temperature of the battery (a temperature sensor 80 is fixed to the support plate 20 of each of the battery modules 1A, 1B. The temperature sensor 80 is disposed in the space S of each of the battery modules 1A, 1B and detects the temperature within the space S. The temperature sensor 80 is disposed at a central portion of each of the battery modules 1A, 1B in X direction and at a position adjacent to the second side wall 34. The temperature detected by the temperature sensor 80 is considered as the temperature when driving of the blower 200 is controlled and charging and discharging of the battery pack 100 is controlled, refer to [0079]).  
Kawakami is silent regarding a power generation line configured to be connected to an external generator and final terminals of the plurality of batteries connected to the power generation line, a hot-air blower configured to supply hot air to a space in which the plurality of batteries are positioned; and final terminals of the plurality of batteries connected in parallel are connected in parallel to the power generation line and the hot-air blower.
Vitek teaches a power generation line (output lines of 71, fig. 3) configured to be connected to an external generator (120VAC or 240VAC input, fig. 3) and final terminals of the plurality of batteries (73, fig. 3) connected to the power generation line, a hot-air blower (77, fig. 3) configured to supply hot air to a space in which the plurality of batteries are positioned (the fan(s) 77 … can blow heated air to heat the enclosure and electronic equipment 75.) and final terminals of the plurality of batteries connected in parallel are connected in parallel to the power generation line and the hot-air blower (see fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Vitek with the battery device of Kawakami in order to provide power between the batteries and generator.
The combination of Kawakami and Vitek is silent regarding the plurality of batteries configured to be connected to the power generation line to receive and be charged by power from the external generator via the power generation line based on a voltage of the plurality of batteries.
Junger teaches the plurality of batteries (48, fig. 5A 60, fig. 6) configured to be connected to the power generation line (via 72 and 74, fig. 6) to receive and be charged by power from the external generator via the power generation line based on a voltage of the plurality of batteries (the power controller 70 monitors the state of one or more battery modules 40, battery sections 48 and/or battery packs 12 and sends signals to the switches 73 of the switching network 72 to electrically connect the bi-directional DC/DC converter 74 to one or more battery modules 40, battery sections 48, and/or battery packs 12, if one or more measurements related to the battery modules 40, battery sections 48 and/or battery packs 12 are outside of the control range. Connection of the bi-directional DC/DC converter 74 to the one or more battery modules 40, battery sections 48 and/or battery packs 12, may be responsive to a measurement obtained by the power controller 70 (e.g., voltage, current, temperature, etc.). By replacing and/or supplementing the power for a variety of battery sections 48 (e.g., at distinct instants of time as the operational characteristics of such battery sections 48 are outside of the control range) in the battery system 60, the bi-directional DC/DC converter 74 assists in maintaining uniformity in the operational characteristics among the battery sections 48, refer to [0069], [0074], [0078], and [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the arrangement as taught by Junger with the battery device of the combination of Kawakami and Vitek in order to provide power between the batteries and generator.
Regarding Claim 14, the combination of Kawakami, Vitek, and Junger teaches all of the limitations of Claim 7 above and further teaches comparing a measured temperature value with a preset setting temperature value, and raising the temperature of the plurality of batteries when the measured temperature value is less than or equal to the preset setting temperature value (refer to [0099]-[0100] of Kawakami).
Regarding Claims 15 and 17, the combination of Kawakami, Vitek, and Junger teaches all of the limitations of Claims 1 and 7 above and further teaches wherein the plurality of batteries are further configured to transmit power to the power generation line based on the voltage of the plurality of batteries (refer to [0069], [0074], [0078], and [0079] of Junger).
Regarding Claim 16, the combination of Kawakami, Vitek, and Junger teaches all of the limitations of Claim 7 above and further teaches comprising: connecting or disconnecting the plurality of batteries to or from the power generation line connected to the external power based on the voltage of the plurality of batteries (refer to [0069], [0074], [0078], and [0079] of Junger).
Regarding Claim 18, the combination of Kawakami, Vitek, and Junger teaches all of the limitations of Claim 1 above and further teaches wherein the controller is further configured to connect and disconnect the plurality of batteries to and from the power generation line connected to the external power based on the voltage of the plurality of batteries and on the temperature of the space in which the plurality of batteries are positioned (refer to [0069], [0074], [0078], and [0079] of Junger).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. US 2016/0111762, in view of Vitek US 2003/0067722, in view of Junger et al. US 20170338519, in view of Oshima et al. US 2016/0233563.
Regarding Claim 2, the combination of Kawakami, Vitek, and Junger teaches all of the limitations of Claim 1 above however is silent wherein the controller is configured to control discharging of the plurality of batteries so as to supply, to the hot-air blower at least a portion of current discharged from the plurality of batteries.  
Oshima teaches wherein the controller is configured to control discharging of the plurality of batteries so as to supply, to the hot-air blower, at least a portion of current discharged from the plurality of batteries (Battery heating (heating of the battery stack 2) is started (executed) (time t8) in order to raise the internal temperature of the battery pack BP…. The blower fan 35 is driven by a 12V battery, and this 12V battery is supplied power from the battery pack BP (high power battery) during vehicle startup, refer to [0150]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the blower as taught by Oshima with the battery device of the combination of Kawakami, Vitek, and Junger in order to power the blower.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. US 2016/0111762, in view of Vitek US 2003/0067722, in view of Junger et al. US 20170338519, in view of Beuning et al. US 2019/0115632.
Regarding Claim 8, the combination of Kawakami, Vitek, and Junger teaches all of the limitations of Claim 7 above, however is silent wherein the controlling of charging and discharging between the plurality of batteries comprises: blocking a connection between the plurality of batteries and the power generation line; and forming a charging and discharging path between the plurality of batteries so as to allow the plurality of batteries to generate heat.  
Beuning teaches wherein the controlling of charging and discharging between the plurality of batteries comprises: blocking a connection between the plurality of batteries and the power generation line; and forming a charging and discharging path between the plurality of batteries so as to allow the plurality of batteries to generate heat (via switches 781-784, fig. 7 of Beuning).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the switches as taught by Beuning with the battery device of the combination of Kawakami, Vitek, and Junger in order to individually control the batteries.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. US 2016/0111762, in view of Vitek US 2003/0067722, in view of Junger et al. US 20170338519, in view of Beuning et al. US 2019/0115632, in view of Oshima et al. US 2016/0233563.
Regarding Claim 9, the combination of Kawakami, Vitek Junger, and Beuning teaches all of the limitations of Claim 8 above however is silent regarding supplying, to the hot-air blower, at least a portion of current discharged from the plurality of batteries.  
Oshima teaches wherein the controller is configured to control discharging of the plurality of batteries so as to supply, to the hot-air blower, at least a portion of current discharged from the plurality of batteries (Battery heating (heating of the battery stack 2) is started (executed) (time t8) in order to raise the internal temperature of the battery pack BP…. The blower fan 35 is driven by a 12V battery, and this 12V battery is supplied power from the battery pack BP (high power battery) during vehicle startup, refer to [0150]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the blower as taught by Oshima with the battery device of the combination of Kawakami, Vitek, Junger, and Beuning in order to power the blower.
Regarding Claim 10, the combination of Kawakami, Vitek, Junger, Beuning, and Oshima teaches all of the limitations of Claim 9 above and further teaches wherein the supplying of at least a portion of current discharged from the plurality of batteries to the hot-air blower comprises: discharging at least a portion of the plurality of batteries so as to supply current to the hot-air blower (refer to [0150] of Oshima); and allowing the at least a portion of the plurality of batteries discharged to generate heat (when a battery is being discharged, the flow of electrons inherently generates heat).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. US 2016/0111762, in view of Vitek US 2003/0067722, in view of Junger et al. US 20170338519, in view of Beuning et al. US 2019/0115632, in view of Oshima et al. US 2016/0233563, in view of Tae US 2010/0268493.
Regarding Claim 11, the combination of Kawakami, Vitek, Junger, Beuning, and Oshima teaches all of the limitations of Claim 10 above including supplying current of another battery to a discharged battery of the plurality of batteries; and allowing a charged battery and the discharged battery of the plurality of batteries to generate heat (via switches 781-784, fig. 7 of Beuning and (when a battery is being discharged, the flow of electrons inherently generates heat). The combination of Yoshida, Beuning, and Oshima however is silent regarding stopping supply of current to the hot-air blower
Tae teaches stopping supply of current to the hot-air blower (6, fig. 1 and refer to [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the switch as taught by Tae with the battery device of the combination of combination of Kawakami, Vitek, Junger, Beuning, and Oshima in order to control the blower.
Regarding Claim 12, the combination of Kawakami, Vitek, Junger, Beuning, and Oshima teaches all of the limitations of Claim 9 above including wherein the controlling of charging and discharging between the plurality of batteries further comprises: measuring a voltage of the plurality of batteries; comparing a measured voltage value with a preset voltage value (refer to [0099]-[0100] of Kawakami). The combination of Yoshida and Beuning, and Oshima however is silent regarding blocking a connection between the plurality of batteries and the hot-air blower when the measured voltage value is less than the preset voltage value.  
Tae teaches a second switch installed between the hot-air blower and the plurality of batteries (6, fig. 1 and refer to [0043]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the switch as taught by Tae with the battery device of the combination of combination of Kawakami, Vitek, Junger, Beuning, and Oshima in order to control the blower.
Regarding Claim 13, the combination of Kawakami, Vitek, Junger, Beuning, Oshima, and Tae teaches all of the limitations of Claim 12 above and further teaches comprising comparing the measured voltage value with the preset voltage value and then connecting the plurality of batteries with the power generation line when the measured voltage value is less than the preset voltage value, so as to charge the plurality of batteries ((refer to [0099]-[0100] of Kawakami).  

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 3, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a battery device wherein the controller is configured to control discharging of the plurality of batteries so as to supply, to the hot-air blower, at least a portion of current discharged from the plurality of batteries; and further comprising: a first switch installed on the power generation line to connect the plurality of batteries to the external generator or to disconnect the plurality of batteries from the external generator based on the voltage of the plurality of batteries and on the temperature of the space in which the plurality of batteries are positioned; and a second switch installed between the hot-air blower and the plurality of batteries to connect the hot-air blower to at least one of the plurality of batteries or to disconnect the hot-air blower from the plurality of batteries based on the voltage of the plurality of batteries and on the temperature of the space in which the plurality of batteries are positioned.
Regarding Claims 4-6, they depend from Claim 3 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
7 November 2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836